Exhibit 99.1 TransAtlantic Petroleum Announces Entry into Agreement for the Sale of its Subsidiary, Thrace Basin Natural Gas (Turkiye) Corporation, and Provides a Production Update Hamilton, Bermuda (October 13, 2016) – TransAtlantic Petroleum Ltd. (TSX: TNP) (NYSE-MKT: TAT) (the “Company” or “TransAtlantic”) today announced that it has entered into a share purchase agreement with Valeura Energy Netherlands B.V. (“Valeura”) for the sale of its wholly-owned subsidiary, Thrace Basin Natural Gas (Turkiye) Corporation (“TBNG”), and provided a production update. Entry into Share Purchase Agreement On October 13, 2016, TransAtlantic Worldwide, Ltd. (“TransAtlantic Worldwide”), a wholly-owned subsidiary of the Company, entered into a share purchase agreement (the “Share Purchase Agreement”) with its joint venture partner, Valeura, for the sale of all of the equity interests in TBNG, a subsidiary of the Company with assets and operations in the Thrace Basin of Turkey.Pursuant to the Share Purchase Agreement, Valeura will pay $22.0 million, subject to closing adjustments, to TransAtlantic Worldwide in exchange for the transfer of all of the equity interests in TBNG. Concurrent with its acquisition of TBNG, Valeura will sell the deep rights on certain of its Turkish joint venture lands to Statoil Banarli Turkey B.V. (“Statoil”).
